Title: James Madison to Peter S. Duponceau, 7 February 1835
From: Madison, James
To: Duponceau, Peter Stephen


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier.
                                
                                  Feby. 7. 1835
                            
                        
                        
                        I have received the Copy of Mr. Tyson’s "Discourse before the Young Men’s Colonization Society in
                            Pensylvania, forwarded by you at his request; and I take the liberty of returning through the same Channel, my thanks, for
                            a publication, so valuable and appropriate. It gives me great pleasure to find that the parent society has gained such an
                            auxiliary as that in question, which has commenced its benevolent and patriotic enterprize with a discretion equal to its
                            zeal, and with a success worthy of both. The friends of the great object contemplated, are much encouraged by co-operating
                            examples, which multiply the trees that are planted, as well as the hands that are to water them.
                        I am almost ashamed to acknowledge at so late a date, the Copy of your digest of Mr. Heckewilder’s
                            communication of the names given by the "Delawares" to distinguished persons, and to local objects in three of the States;
                            and the subsequent favour of a Copy of your "Discourse on Foreign Literature and Science". Be so indulgent as to accept
                            with my delayed thanks for both, the apology furnished by my great age and broken health which leave intervals only for
                            claims on my attention, which do not decrease, pari passu, with my ability to do them justice.
                        The document communicated by Mr. H. is in its degree interesting. The curiosity already felt in relation to
                            races of men rapidly vanishing, at least in their aboriginal characteristics, augurs that which will hereafter welcome
                            every relic of them. (quer if some of the objects named in the Document are not mislocated? The Shenandoah, a river in
                            Virginia, is assigned to Maryland, which has none of that name on her Map.)
                        The Discourse on the means of giving our Literature a national independence, has afforded me a treat I always
                            find in the fruits of your instructive and accomplished pen.
                        I renew to you Sir, the offering of my high esteem and cordial salutations in which Mrs. M. with the
                            recollections of an old friend begs to be joined.
                        
                        
                            
                                J. M
                            
                        
                    